DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive. 
Applicant argues that the applied references of Kusashima and Seo do not teach (i) "wherein whether or not the TPC commands are accumulated is configured by higher layer signaling;" and (ii) "wherein if the TPC commands are not accumulated, the processor determines an adjustment value for the TPC commands, which are received using the time domain that is shorter than one subframe." 
The Examiner respectfully disagrees. Kusashima clearly discloses enablement of accumulation of TPC commands in paragraph 0623. Kusashima discloses “In a case where the accumulation is effective, the corrected values correlated with the value set to the TPC command are accumulated, and the accumulation result is applied as the power control adjustment value”. Kusashima also discloses that accumulation of TPC commands in paragraphs 0565, 0601 and 0652. Kusashima also discloses that accumulation of uplink power control, i.e. TPC commands, are enabled by higher layer signaling as disclosed by “a parameter (accumulationEnabled) indicating whether or not accumulation is available, a terminal device-specific PUCCH power P.sub.0.sub._.sub.UE.sub._.sub.PUCCH, a P-SRS power offset P.sub.SRS-OFFSET(0), or a filter coefficient through the RRC message, as information (information of the dedicated parameter related to the uplink power control)”; Hence accumulation of TPC are enabled by higher layer signaling. Kusashima also discloses "wherein if the TPC commands are not accumulated, the processor determines an adjustment value for the TPC commands, which are received using the time domain that is shorter than one subframe" by disclosing that if TPC commands are not accumulated (0623) then a single value is used for the TPC command (0623, absolute value). The claims are given a broad and very reasonable interpretation and the claims are not exclusive of using an absolute value for TPC when there is no accumulation of TPC commands.
Hence all the claimed and argued limitations have been met. Applicant should also consider the applied references listed below. Specifically, the following references US 20110117952 A1, US 20150181539 A1 and US 20160150487 A1 which discloses accumulation of TPC command accumulation via higher layers.

Previous Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. Applicant essentially argues that the applied references do not teach the amendment to the claims. The Examiner respectfully disagrees. See the citation below how Kusashima teaches the amendment to the claims. It should be noted that both Kusashima teach higher layers and TPC accumulation enablement.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7, 9, 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over by US 20170238287 herein Kusashima in view of US 20130114562 A1 herein Seo.
Claim 7, Kusashima discloses a user terminal (Fig. 2) comprising: 
a receiver (Fig. 2: 205) that receives a TPC command for determining transmission power of an uplink shared channel (0079); 
a transmitter (Fig. 2: 207) that transmits the uplink shared channel (0088); and 
a processor (Fig. 2: 201, 203) that controls accumulation of TPC commands that are received using a time (0623, accumulation of TPC commands for transmission power within a subframe; 0046, time domain and ofdm symbol within a subframe); wherein if the TPC commands are not accumulated (0623, TPC command not accumulated), the processor determines an adjustment value for the TPC commands (0623, an absolute value correlated with the value set to a single TPC command), which are received using the time domain that is shorter than one subframe (0623, accumulation of TPC commands for transmission power within a subframe);
wherein whether or not the TPC commands are accumulated is configured by higher layer signaling (0569, power accumulation for PUSCH is enabled or not through higher layer signaling);
wherein if the TPC commands are accumulated (0623, accumulation of TPS commands), the processor controls determination of the transmission power of the uplink shared channel (0623, 0652, adjustment of transmit power of the PUSCH based on an accumulation of TPC commands). 
Kusashima may not explicitly disclose determination of transmission power of the uplink shared channel based on a sum of TPC commands, which are received using the time domain that is shorter than one subframe, and wherein the TPC commands are in a given period that is determined in symbols.
Seo discloses determination of transmission power of the uplink shared channel based on a sum of TPC commands (0176, adding TPC values), which are received using the time domain that is shorter than one subframe (0197, TPC applied to OFDM symbols; 0230-0231, received in one or more OFDM symbols), and wherein the TPC commands are in a given period that is determined in symbols (0197, TPC applied to OFDM symbols; 0230-0231, received in one or more OFDM symbols). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kusashima to include summation of transmit power control commands (TPC) as taught by Seo so as to uplink transmission can be efficiently and successfully performed when intercell interference is present (0009).

Claim 10, as analyzed with respect to the limitations as discussed in claim 7. 

Claim 12, Kusashima discloses a base station comprising: 
a transmitter (Fig. 1: 107) that transmits a TPC command for determining transmission power of an uplink shared channel (0079); 
a receiver (Fig. 1: 105) that receives the uplink shared channel (0088); and 
a processor (Fig. 1: 101, 103) that controls accumulation of TPC commands that are transmitted using a time domain that is shorter than one subframe (0623, accumulation of TPC commands for transmission power within a subframe; 0046, time domain and ofdm symbol within a subframe), wherein if the TPC commands are not accumulated (0623, TPC command not accumulated), the processor determines an adjustment value for the TPC commands (0623, an absolute value correlated with the value set to a single TPC command), which are received using the time domain that is shorter than one subframe (0623, accumulation of TPC commands for transmission power within a subframe);
wherein whether or not the TPC commands are accumulated is configured by higher layer signaling (0569, power accumulation for PUSCH is enabled or not through higher layer signaling)
wherein if the TPC commands are accumulated (0623, accumulation of TPS commands received from base station), the processor controls determination of the transmission power of the uplink shared channel (0623, 0652, adjustment of transmit power of the PUSCH based on an accumulation of TPC commands).
Kusashima may not explicitly disclose based on a sum of TPC commands, which are transmitted using the time domain that is shorter than one subframe, and wherein the TPC commands are in a given period that is determined in symbols.
Seo discloses based on a sum of TPC commands (0176, adding TPC values), which are transmitted using the time domain that is shorter than one subframe (0197, TPC applied to OFDM symbols; 0230-0231, received in one or more OFDM symbols, thus transmission in OFDM symbols), and wherein the TPC commands are in a given period that is determined in symbols (0197, TPC applied to OFDM symbols; 0230-0231, received in one or more OFDM symbols). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kusashima to include summation of transmit power control commands (TPC) as taught by Seo so as to uplink transmission can be efficiently and successfully performed when intercell interference is present (0009).

Claim 13, as analyzed with respect to the limitations as discussed in claims 7 and 12. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20110117952 A1, US 20150181539 A1, US 20160150487 A1 US 20170273027 A1, US 20150124673 A1 and US 20140161003 A1.
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277.  The examiner can normally be reached on M-F 9:30 am-6:30 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mehmood B. Khan/           Primary Examiner, Art Unit 2468